Title: From Thomas Jefferson to James Dinsmore, 3 January 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     
                        [3 Jan. 1808]
                  
                  
                     Mahogany forwarded to Monticello by mr Oldham
                  
                  
                     
                        f
                        I
                        
                     
                     
                        43—
                        4
                        of St. Domingo wood.
                     
                     
                        
                           31÷
                        
                        
                           8
                        
                        of Bay do.   1½ I.
                     
                     
                        75—
                        0
                        
                     
                  
                  The two planks for tables measure 27. I. at one end and 26. I. at the other by 10. f. 3 I. long.   I could not possibly find any wider; & supposed this could be made to answer. it is very nice & solid. there is very little of St. Domingo wood made use of here. The 1½ I. plank is Bay wood, and very good for the purpose intended. I have it nicely cased in a box, so as it shall not recieve any damage in the carriage, and I expect a conveyance about Monday next.
                  
                     James Oldham.
                     Dec. 24. 07.
                  
                  
                     Th:J. to mr Dinsmore.
                     Altho’ the breadth of the above table planks is scanty and may occasion a little piecing in some of the leaves, we must not depart from the size of the table 2 f 3. I. by 4 f. 6 I. as that connects them with the tables they are to be used with.
                  
               